Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
Applicant argues that reciting statutory categories of invention overcomes the patent eligibility rejection because once a statutory category is recited the claim is no longer abstract.  Examiner disagrees and notes that in step 1 of the eligibility analysis Examiner admits that the claims are directed to one of the four statutory categories, see method, apparatus and system.  However, this determination does not determine if a claim is directed to an abstract idea.
Applicant argues that the claimed invention is not rules for a wagering game and is instead “a different way in which a wager may be instigated or placed in a wagering game by way of apportioning the value of a wager in one action.”  Examiner disagrees and notes that the type of wager placed is merely a rule for a wagering game as was noted in In re Smith.  The nature and type of wager placed is a method of exchanging and resolving financial obligations, which was the basis for the court in In re Smith to hold the claims at issue abstract.
Applicant’s argues that the amended claims are patent eligible because a practical application that is created through the reduction in gameplay interruptions.  Examiner disagrees and notes that these elements if true do not amount to (1) improving the functioning of a computer, (2) applying the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, (3) applying the abstract idea with, or by use of, a particular machine, (4) effecting a transformation or reduction of a particular article to a different state or thing, or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
With respect to prior art, Applicant argues that Brown only discloses altered payout options for a Baccarat game in which an ante bet is available together with predictive wagers.  Applicant has not provided any reasoning as to why a field bet placed in Brown does not read on the single wager event that is claimed.  Examiner notes that Brown’s field bet as mapped below meets the claim limitations as recited.  Examiner also notes that the independent claims read on many different types of wagering games.  The whole body of independent claim 1 reads “at least one player placing a single wager; apportioning the value of the single wager to a plurality of outcome events in one action”.  This broad claim captures myriad wagering games and Examiner notes that Brown has been selected only so far as it also anticipates most of the other dependent claims presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are examined under the framework set forth in the 2019 PEG.  Regarding step 1, claims 1-18 and 21-22 are directed to one of the four statutory categories.  Regarding step 2A prong 1, the claims are directed to a fundamental economic principle, in this case rules for a game.  Independent claims 1 and 9 provide for a game with rules, a wager, and rules regarding how a wager is handled.  Dependent claims 2-8, 10-17, 21 and 22 provide for rules regarding the wager or rules regarding the implementation of the game.  Dependent claim 18 while not adding more abstract game rules, provides for non-transformative hardware limitations. Regarding step 2A prong 2, the claims do not integrate the abstract idea into a practical application.  The claims do not (1) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, 17, 18, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2015/0054220 by Brown.
Regarding claim 1, Brown discloses a method of wagering on a game having predetermined rules adapted for at least one or more players to participate by wagering on game outcome events (fig. 1; para. 23-29 – see the Baccarat game that is disclosed), the method comprising: at least one player placing a single wager (fig. 1; see the field bet para. 89-95, 108-109 and predictive wagers – see field bet); apportioning the value of the single wager to a plurality of outcome events in one action (fig. 1; see the field bet para. 89-95, 108-109 and predictive wagers – see field bet being a 100% distributed wager on the possible outcomes of a winning total of 1, 2, 3 or 4.  Examiner noting that placing a field bet is a single action).
Claim 9 is rejected as discussed above with regard to claim 1, with the apparatus being shown by the tangible table based embodiment of the Baccarat game see fig. 1 and para. 83-95.
Claim 18 is rejected as discussed above with regard to claim 1, with the apparatus being shown by the computer implementation disclosed at fig. 2 and para. 112-124.
Regarding claims 2 and 10, Brown discloses wherein the step of apportioning comprises allocating a predetermined fraction of the total value of the single wager to each of the plurality of outcome events (fig. 1; see the field bet para. 89-95, 108-109 and predictive wagers – see the 100% allocation to each of the possible outcomes).
Regarding claims 3 and 11, Brown discloses wherein the predetermined fraction of the total value of the single wager allocated to each of the plurality of outcome events is one of: an equal amount for each event; a different amount for each event; an arbitrary amount for each event (fig. 1; see the field bet para. 89-95, 108-109 and predictive wagers – see the same distribution, e.g. 100% to each outcome).
Regarding claims 4 and 12, Brown discloses wherein the predetermined fraction of the total value of the single wager allocated to each respective event is based on a relationship with the probability of the occurrence of that event (fig. 1; see the field bet para. 89-95, 108-109 and predictive 
Regarding claims 5 and 13, Brown discloses wherein the relationship between the predetermined fraction of the total value of the single wager allocated to each respective outcome event and the probability of the occurrence of that event is one of: an inverse proportional relationship, or; a directly proportional relationship, or; an arbitrary relationship (fig. 1; see the field bet para. 89-95, 108-109 and predictive wagers – see the direct proportionality of the wager distribution through the equal distribution, see above note regarding claim 4 and 12.)
Regarding claims 6 and 14, Brown discloses wherein the game is a table game (fig. 1; para. 84).
Regarding claims 7, 15, 21 and 22, Brown discloses wherein the game is Baccarat (abstract)
Regarding claim 17, Brown discloses wherein the game elements are playing cards (para. 95).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715